Bullard, J.,

delivered the opinion of the court.
The plaintiff sues his vendor to cancel the sale, and recover back the price of a slave, on the ground that said slave was an habitual runaway and thief. The case was tried by jury, on the plea of the general issue, and there being a verdict- and judgment against the defendant, he appealed.
The act of sale, by which the plaintiff acquired the slave in question, imports a warranty against redhibitory vices and defects, and the habit of running away is established by the evidence. It further appears, that the defendant himself had purchased the same slave as a notorious runaway. In the conveyance to the plaintiff, the act of sale by which the defendant had acquired him, is referred to; but, in our opinion, such general reference without a full disclosure of the defect, does not modify the warranty of the seller. The charge of the court on this point, was- in our opinion correct, and the bill of exceptions taken to it, cannot avail the appellant.
There is another bill of exceptions in the record, relative to the admissibility of certain depositions taken on commission, which were objected to on the ground that the questions put to the witnesses were leading questions. We agree with the judge, that the .objection to the form of the interrogatories ought to have been made before the commission was forwarded to be executed.
A further objection was made to the introduction of the same depositions, on the ground that no proems verbal was made,- nor any seal of the judge to the declarations of the *425witnesses, nor in closing the proceedings. The certificate of the justice'of the peace is very short; but it appears in substance, that, the witnesses appeared before him, and swore to and subscribed their 'answers to the interrogatories and cross-interrogatories annexed to the commission. The copy before us has an L. S. after the name of the justice of peace ; but whether there was a seal we cannot decide, 17 7 because the fact does not appear by the bill of exceptions.
, It is, therefore, ordered, adjudged and decreed*' that the judgment of the District Court be affirmed, with costs.